Sherwood, C. J.
This case is certiorari to the Board of Railroad Crossings, relating to proceedings had by said board in the matter of the approval of the map of the Toledo, Saginaw & Mackinaw Railroad Company’s road through the county of Saginaw.
The ease of Railroad Co. v. Railroad, Co., ante, covers substantially the same questions involved in the present case, and renders a rediscussion of them unnecessary here- and we need only to say, further, that we have looked through the proceedings as they come before us upon this record, and have failed to discover any errors committed by the board, and its action in the premises will therefore be affirmed, with costs.
Champlin and Long, JJ., concurred with Sherwood, C. J.